       Case: 5:18-cv-01374-JJH Doc #: 12 Filed: 03/08/21 1 of 2. PageID #: 201




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Larry D. Person,                                                 Case No. 5:18-cv-1374

                        Petitioner,

        v.                                                       ORDER


Warden David Gray,

                        Respondent.


        Before me is the April 3, 2020 Report and Recommendation of Magistrate Judge Jonathan

D. Greenberg, (Doc. No. 11), recommending I deny pro se Petitioner Larry Person’s petition for a

writ of habeas corpus under 28 U.S.C. § 2254 because Person failed to exhaust his claims before the

Ohio courts or, in the alternative, that his claims are waived and are not cognizable in habeas

proceedings.

        Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). The fourteen-day period has elapsed and no objections have been filed.

        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at

950; Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“[O]nly those
      Case: 5:18-cv-01374-JJH Doc #: 12 Filed: 03/08/21 2 of 2. PageID #: 202



specific objections to the magistrate’s report made to the district court will be preserved for

appellate review”).

        Following my review of the Magistrate Judge’s Report and Recommendation, I adopt the

Report and Recommendation, (Doc. No. 11), in its entirety as the Order of the Court and dismiss

Person’s petition as unexhausted. Further, I certify there is no basis on which to issue a certificate

of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

        So Ordered.




                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   2
